As filed with the Securities and Exchange Commission on August 27, 2007 Registration No. 333- United States Securities and Exchange Commission Washington, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 INNOVO GROUP INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 2390 11-2928178 (State or Other Jurisdiction of Incorporation or Organization) (Primary standard industrial classification code number) (I.R.S. Employer Identification Number) 5901 South Eastern Avenue Commerce, California 90040 (323) 837-3700 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Marc B. Crossman Chief Executive Officer, President and Chief Financial Officer Innovo Group Inc. 5901 South Eastern Avenue Commerce, California 90040 (323) 837-3700 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) Approximate date of commencement of proposed sale to the public: From time to time as determined by the selling stockholders after the effective date of this registration statement If the only securities being registered on this Form are being offered pursuant to a dividend or interest reinvestment plan, please check the following box. ¨ If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. ¨ If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. ¨ CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered(1) Proposed Maximum Offering Price Per Unit(2) Proposed Maximum Aggregate Offering Price(2) Amount of Registration Fee Common Stock, $0.10 par value 2,080,000 $1.68 $3,494,400.00 $107.28 (1) Consists of 1,600,000 shares of common stock being registered for resale by the selling stockholders named in the prospectus and 480,000 shares of common stock underlying warrants to purchase shares of common stock. (2) Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(c) of the Securities Act of 1933, as amended, based on the average of the high and low price for the common stock of Innovo Group Inc. on the Nasdaq Capital Market on August 20, 2007. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. SUBJECT TO COMPLETION, DATED August 27, 2007 THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. THE SELLING STOCKHOLDERS MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. PROSPECTUS INNOVO GROUP INC. 5901 SOUTH EASTERN AVENUE COMMERCE, CALIFORNIA 90040 COMMON STOCK 2,080,000 SHARES OF COMMON STOCK OFFERED BY SELLING STOCKHOLDERS You should read this prospectus carefully before you invest in our common stock offered hereby. This prospectus registers for resale up to 2,080,000 shares of our common stock which may be offered from time to time by the stockholders listed beginning on page 16 of this prospectus. Of these shares, 1,600,000 are issued and outstanding and 480,000 shares are issuable upon exercise of outstanding warrants. We originally issued the shares and warrants in connection with private transactions. We will not receive any of the proceeds from the sale of our common stock by the selling stockholders. Our common stock is traded on the Nasdaq Capital Market under the symbol “INNO.” The selling stockholders may sell the shares of common stock described in this prospectus in a number of different ways and at varying prices. See “Plan of Distribution” beginning on page 17 for more information about how a selling stockholder may sell its shares of common stock. We will not be paying any underwriting discounts or commissions in this offering. On August 24, 2007, the last reported sale price of the common stock on the Nasdaq Capital Market was $1.97 per share. See "Price Range of Common Stock." You should obtain a current market price quotation before you buy any of the offered shares. The securities offered by this prospectus involve a high degree of risk.
